         Case 2:20-cv-01457-CCW Document 13 Filed 12/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


REBECCA MANHOLLAN,                                  )
                                                    )
                                                    )               2:20-CV-01457-CCW
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
UNITED SERVICE AUTOMOBILE                           )
                                                    )
ASSOCIATION,                                        )
                                                    )
                Defendant,                          )
                          MEMORANDUM OPINION AND ORDER
        Before the Court is Defendant United Service Automobile Association’s (“USAA”)

Motion to Dismiss Plaintiff’s Complaint for Lack of Subject Matter Jurisdiction. For the reasons

set forth below, USAA’s motion is hereby DENIED WITHOUT PREJUDICE.

   I.      Background

        Plaintiff initiated this action by filing a complaint on September 28, 2020. See ECF No.

1. Plaintiff claims that she is entitled to underinsured motorist coverage under a policy issued by

USAA. See id. at ¶¶ 22-24. Plaintiff is a citizen of Pennsylvania, and she asserts that USAA is a

Texas corporation with its principal place of business in Texas, and that the amount in

controversy exceeds $75,000. See id. at ¶ 4. Accordingly, Plaintiff invokes diversity of

citizenship as the basis for this Court’s jurisdiction. See id; see 28 U.S.C. § 1332(a)(1).

        On November 6, 2020, USAA moved to dismiss Plaintiff’s Complaint for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See ECF No. 9. In support

of its Motion, but without presenting any evidence, USAA claims that it is a “reciprocal

exchange” and, therefore, “it is deemed a citizen of every state.” ECF No. 10. Therefore, USAA

argues that “[d]iversity jurisdiction is…lacking.” Id. Defendant points the Court to Robinson v.
          Case 2:20-cv-01457-CCW Document 13 Filed 12/02/20 Page 2 of 5




Penske Truck Leasing Co. LP, No. CV 18-9601, 2018 WL 5776542 (D. N.J. Nov. 2, 2018),

where a New Jersey federal district court remanded a case involving USAA to state court on the

ground that USAA “is a reciprocal insurance exchange considered to be a citizen of all fifty

states, and is therefore considered to be a citizen of New Jersey,” thereby depriving the court of

subject matter jurisdiction. Id. at *1.

         Plaintiff raises three arguments in opposition to USAA’s Motion. First, Plaintiff claims

that USAA has “waived” any right to challenge subject matter jurisdiction because USAA “has

accepted that subject matter jurisdiction exists in this matter through their actions and inactions

in other cases of this nature.” ECF No. 12 at 3. Next, Plaintiff urges this Court to deny USAA’s

Motion because she has not identified any cases involving USAA where a court in the Third

Circuit “has sua sponte determined that subject-matter jurisdiction did not exist.” Id. at 4.

Plaintiff infers from this that “courts within the Third Circuit have not accepted the argument

made by Defendant.” Id. Third, and finally, Plaintiff points out that USAA “has not provided

any sort of evidence to back up [its] assertion” that subject matter jurisdiction is lacking and,

because she is entitled to have the uncontroverted allegations of her complaint accepted as true at

this stage of the proceedings, USAA’s motion must therefore fail. Id. at 4-5.

   II.      Analysis

         “A challenge to subject matter jurisdiction under Rule 12(b)(1) may be either a facial or a

factual attack.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). A facial challenge

contests subject matter jurisdiction without contesting the facts alleged in the complaint, whereas

a factual challenge “attacks the factual allegations underlying the complaint’s assertion of

jurisdiction, either through the filing of an answer or ‘otherwise present[ing] competing facts.’”

Id. (quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). “In sum, a



                                                  2
         Case 2:20-cv-01457-CCW Document 13 Filed 12/02/20 Page 3 of 5




facial attack ‘contests the sufficiency of the pleadings’…‘whereas a factual attack concerns the

actual failure of a [plaintiff’s] claims to comport [factually] with the jurisdictional

prerequisites.’” Constitution Party, 757 F.3d at 358 (citations omitted).

       Importantly, “[i]n reviewing a facial attack, ‘the court must only consider the allegations

of the complaint and documents referenced therein and attached thereto, in the light most

favorable to the plaintiff.’” Id. As such, when presented with a facial challenge to subject matter

jurisdiction, a district court must “apply the same standard of review it would use in considering

a motion to dismiss under Rule 12(b)(6), i.e., construing the alleged facts in favor of the

nonmoving party.” Id. By contrast, “[w]hen a factual challenge is made, ‘the plaintiff will have

the burden of proof that jurisdiction does in fact exist,’ and the court ‘is free to weigh the

evidence and satisfy itself as to the existence of its power to hear the case.” Davis, 824 F.3d at

346 (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

       Here, Plaintiff’s first two arguments in opposition to USAA’s Motion lack merit. First,

as the Supreme Court has stated, “[s]ubject-matter jurisdiction can never be waived or forfeited.”

Gonzales v. Thaler, 565 U.S. 134, 141 (2012). Second, because federal courts are courts of

limited jurisdiction, “[w]hen a requirement goes to subject-matter jurisdiction, courts are

obligated to consider sua sponte issues that the parties have disclaimed or have not presented.”

Id. This means that the Court must satisfy itself that subject matter jurisdiction is proper,

notwithstanding whether or how other district courts have addressed similar issues in other cases.

       With respect to Plaintiff’s third argument, the Court concludes that Defendant has not

met the prerequisites for a factual attack on subject matter jurisdiction. Rather, the Court is

constrained to treat Defendant’s Motion to Dismiss as a facial challenge. Compare Constitution

Party, 757 F.3d at 358 (finding the district court erred in construing defendant’s 12(b)(1) motion



                                                   3
           Case 2:20-cv-01457-CCW Document 13 Filed 12/02/20 Page 4 of 5




as a “factual attack” before defendant had “filed any answer to the Complaint or otherwise

presented competing facts.”) with Davis, 824 F.3d at 346 (finding defendant mounted a “factual

challenge” where defendant “submitted a signed declaration disputing [plaintiff’s] factual

allegations.”). Thus, although USAA’s citation to Robinson, 2018 WL 5776542, suggests to the

Court that diversity jurisdiction may be lacking, USAA has not presented any evidence that

would permit the Court to look beyond the complaint to ascertain whether “the facts of the

case…do not support the asserted jurisdiction.” Constitution Party, 757 F.3d at 358. Therefore,

reading the complaint in the light most favorable to Plaintiff and assuming as true all factual

allegations, as it must, the Court finds that Plaintiff has adequately pled diversity jurisdiction.

The complaint alleges that Plaintiff is a citizen of Pennsylvania, USAA is a Texas corporation

with its principal place of business in Texas, and the amount in controversy exceeds $75,000.

See ECF No. 1 at ¶ 4.

   III.      Conclusion

          For the reasons set forth above, USAA’s Motion to Dismiss Plaintiff’s Complaint for

Lack of Subject Matter Jurisdiction is DENIED WITHOUT PREJUDICE. IT IS FURTHER

ORDERED that USAA may renew its challenge to subject matter jurisdiction in such a way that

permits the Court to treat it as a factual attack. See Constitution Party, 757 F.3d at 358; Davis,

824 F.3d at 346. In any case, USAA must so move or answer the Complaint on or before

December 16, 2020. See Fed. R. Civ. P. 12(b)(a)(4).

          DATED this 2nd day of December, 2020.

                                               BY THE COURT:


                                               /s/ Christy Criswell Wiegand
                                               CHRISTY CRISWELL WIEGAND
                                               United States District Judge


                                                  4
         Case 2:20-cv-01457-CCW Document 13 Filed 12/02/20 Page 5 of 5




cc (via ECF email notification):

All Counsel of Record




                                       5
